Case 4:19-cr-00137-O Document 17 Filed 05/01/19 Page 1of3 PagelD 26

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
FORT WORTH DIVISION

UNITED STATES OF AMERICA
NO. 4:19-CR- | 3 1-O

Vv.

MICHAEL KYLE SEWELL

 

FACTUAL RESUME
INFORMATION:

C ne: Conspiracy to Provide Material Support to a Designated
Foreign Terrorist Organization in Violation of 18 U.S.C. §2339B.

PLEA:

Count One: Conspiracy to Provide Material Support to a Designated
Foreign Terrorist Organization in Violation of 18 U.S.C. §2339B.

PENALTIES:

The penalties the Court can impose include:

a. imprisonment for a period not more than 20 years;

b. a fine not to exceed $250,000;

C. a term of supervised release of any term of years or life. If the Defendant
violates the conditions of supervised release, he could be imprisoned for an
additional period of time;

d. a mandatory special assessment of $100;

€. restitution to victims or to the community, which may be mandatory under
the law; and

f. costs of incarceration and supervision.

ESSENTIAL ELEMENTS OF THE OFFENSE:

To establish the offense alleged in Count One of the information, the government
must prove the following elements beyond a reasonable doubt:

 
First: The defendant knowingly conspired with another person to provide material

Case gipbarChrQQdrleQo ACGHMEM fobdion RG OMOMRionPAge 2 of 3 PagelD 27

Second: The defendant did so knowing that the organization was a designated
terrorist organization, or that the organization had engaged or was engaging
in terrorist activity or terrorism; and

Third: The defendant is a citizen of the United States.

STIPULATED FACTS:
The defendant stipulates that the following facts are true and correct:

1. Defendant Michael Kyle Sewell (“Sewell”) is a natural-born United States
citizen.

2. Coconspirator 1 (CC1) is a citizen of the United States.

3, Lashkar-e-Tayyiba (LeT) is a Pakistani-based Islamic extremist group. LeT was at all
relevant times designated by the U.S. Department of State as a foreign terrorist
organization (FTO), and is currently designated as such.

4, In late October, 2018, Sewell conversed via an online social media service with
an individual he believed to be a radical Islamic extremist. The individual was,
unbeknownst to Sewell, an FBI Undercover Employee (UCE 1). On or about
October 23, 2018, UCE 1 informed Sewell that he/she would be joining LeT.
Sewell expressed support for LeT and encouraged UCE 1 to fight in support of
LeT.

5. On or about November 2, 2018, UCE 1 told Sewell he/she was in Pakistan and
was about to join LeT. UCE 1 explained that after joining, he/she would be out of
contact. UCE 1 explained to Sewell that if Sewell wanted to join LeT, Sewell
could contact a facilitator. UCE 1 then provided Sewell with the online contact
information of an LeT member who could facilitate travel to join LeT.
Unbeknownst to Sewell, the purported facilitator was an FBI Undercover
Employee (UCE 2).

6. On or about November 3, 2018, Sewell initiated an online discussion with UCE
2. During the conversation, Sewell stated that he wanted to support LeT.

7. In early November, 2018, Sewell conversed with coconspirator 1 (CC1) via
CC1’s online social media account. CC1 told Sewell that he wanted to go to
paradise and be a soldier of God, and sought guidance from Sewell about how to
practice Islam.

8. On November 5, 2018, CC1 told Sewell that he wanted to join ISIS. Sewell
replied to CC1 that he should not join ISIS because ISIS had no territory. CC1
then asked Sewell which group Sewell thought he should join. Sewell replied that
LeT was worth joining. CC1 then asked Sewell for “connections” associated with
LeT. In response, Sewell provided CC1 with UCE 2’s online contact information
and told CC1 to contact UCE 2. Sewell advised CC1 that UCE 2 was in Pakistan
and could help CC1 join LeT. CC1 later told Sewell that he had sent UCE 2a
message.

9, After referring CC1 to UCE2, Sewell continued to communicate online with
UCE2. Sewell vouched for CC1 to UCE2, and encouraged UCE2 to allow CC1 to
join LeT.

10. Sewell also continued communicating online with CC1. Sewell and CC1
discussed what CC1 should say to UCE 2 to gain UCE 2’s trust, and be permitted
to join LeT. Sewell told CC1 that LeT was a well-funded group in Pakistan
operating in Kashmir, Afghanistan, and India, and told CC1 that it was a good
group to join. After learning that CC1 had made arrangements with UCE2 to join
LeT, Sewell told CC1 that he was happy for him and asked CC1 to contact him
when CC1 arrived in Pakistan,

il. Thereafter, CC1 and UCE 2 continued to converse online regarding CC1’s
plans to fight in support of LeT. UCE 2 informed CC1 that if he could purchase a
ticket to London, UK, arrangements could be made to get him to Pakistan from
there. On December 19, 2018, CC1 informed UCE 2 that he had purchased a
ticket from John F. Kennedy (JFK) Airport in New York, New York to London,
UK, which would depart on February 7, 2019. CC1 traveled to the airport as
planned, and was arrested there on February 7, 2019.

12. Sewell was arrested in Arlington, Texas on February 8, 2019. Following his
arrest, Sewell waived his rights and agreed to an interview. During the interview,

 
Sewell confessed to contacting CC1 online, steering CC1 to join LeT, and helping

CCl jonded hy jorehinpesSE Do peeernerenonling ine Sore bedeveage 3 of 3

to be a facilitator for LeT. Sewell also admitted that prior to contacting CC1, he
had done research on LeT and knew that LeT was a designated foreign terrorist
organization.

SIGNED on this 2% day of Ver \ 2019.

MICHAEL KYLE SEWELL BROOK ANTONIO, II
Defendant Attorney for Defendant

 
 

 

Factual Resume - Page 5

PagelD 28
